THE THIRTEENTH COURT OF APPEALS

                                   13-21-00384-CV


                                    Manuel Renta
                                           v.
                                    Krystle Guerra


                                   On Appeal from the
                     139th District Court of Hidalgo County, Texas
                         Trial Court Cause No. C-2718-21-C


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and RENDERS judgment in

accordance with its opinion. Costs of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.

August 30, 2022